Citation Nr: 1613184	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, the RO denied a claim of service connection for bilateral hearing loss. 

The Veteran testified before the undersigned at an April 2015 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

This claim was remanded by the Board in September 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA purposes. 


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.384 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

In an October 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment VA and other medical records have been associated with the claims file. The Veteran was given a VA examination in November 2015, which is fully adequate as it included file review and was fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In September 2015, the Board remanded this claim for a new VA examination due to a potential worsening of the hearing loss based on a private record that did not use the Maryland CNC Word list (as required by 38 C.F.R. § 3.385). The Board finds that there has been substantial compliance with the remand as the Veteran received a new examination in November 2015. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the April 2015 Board hearing shows the Veteran gave information regarding his bilateral hearing loss claim and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and include organic diseases of the nervous system. See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995 (on file at VA). The Board will consider this avenue of entitlement for bilateral hearing loss. 

In addition to the above, service connection for sensorineural hearing may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). For hearing loss, there is not only medical evidence of a current disability but also that the disability is of a certain severity. As the Court stated recently in McKinney v. McDonald, No. 13-2273, 2016 WL 932820 at *6 (March 11, 2016): 

Generally, once VA determines that a veteran has a disease or injury that was incurred or aggravated by service, service connection is granted for the resulting disability without regard to its severity. The severity of the disability is usually considered only after service connection has been granted and VA is assigning a disability rating to compensate the veteran for the impairment in earning capacity attributed to the disability. Hearing loss is an exception to this rule. Because hearing loss is not considered a "disability" unless the loss exceeds a certain threshold on an audiometric test, a minimum degree of hearing loss is a prerequisite for entitlement to disability compensation benefits.

Here, the Board finds there is no evidence of a present disability of hearing loss for VA purposes under § 3.385. 

The Veteran's January 1970 enlistment Report of Medical Examination showed the following hearing acuity:



HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
10
NA
40
LEFT
15
5
-5
NA
0

Hearing loss was noted; he received a "2" under the H in PULHES.  (The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). Thus, the PULHES classification system provides a general indication of a veteran's level of fitness for retention in the military service.)  A Report of Medical History (RMH) from the same month shows he denied bilateral hearing loss. 

At separation in September 1971, an audiogram showed the following results: 



HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
NA
0
LEFT
0
0
0
NA
0

A "1" was assigned in all PULHES categories. In October 1971, the Veteran signed a statement showing there was no change in his medical condition since his separation examination. 

The Veteran's DD 214 shows his dates of service in Vietnam to be from August 1970 to August 1971. His military operational specialty (MOS) was quartermaster light equipment repairman (maintenance mechanic). As mentioned in the September 2015 Board decision, the Veteran filed a claim in 1983. He did not report hearing loss. The Board determined previously the Veteran did not serve in combat (see September 2015 decision). The Board does concede noise exposure in service due to the Veteran's MOS. 

The Veteran received a VA examination in May 2014. His speech discrimination scores were 94% bilaterally. The audiogram did not show hearing loss for VA purposes (see below). 



HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
15
25
LEFT
20
25
15
15
30

The examiner answered "yes" to the question of whether bilateral hearing loss was at least as likely as not caused by or a result of an event in military service, but in explaining the rationale stated there was no hearing loss according to VA standards. She stated it was at least as likely as not that the hearing loss and tinnitus were related to his time in the service as generator repairman as a result of noise exposure inherent in such type of duties that cause hearing loss and tinnitus. Then the examiner stated she could not determine if hearing loss existed prior to service due to lack of evidence. The examiner went on to summarize the Veteran's history and contentions. Finally, she stated there was no diagnosis because there was no pathology to render a diagnosis. (Service connection for tinnitus was granted by the RO in June 2014.)

In June 2016, the Veteran visited a private provider for his hearing. His hearing acuity was tested and the record shows a decline in spoken word testing (88% for the right ear and 80% for the left) but as noted in the September 2015 Board remand this cannot support an award of service connection as the word list used was not Maryland CNC. See 38 C.F.R. § 3.385. 

Due to the confusing results of the May 2014 VA examination and a possible worsening of hearing loss, the Veteran received a new examination in November 2015. Speech discrimination scores were 96% on the right and 94% on the left. Once again there was no hearing loss for VA purposes (see below).






HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
20
15
15
LEFT
15
20
15
20
30

The examiner found no threshold shift in hearing loss in service. The examiner did not find the pre-existing right ear hearing loss to be aggravated by military service because the September 1971 RME showed hearing was normal in the right ear. Also, hearing was currently normal in the right ear. She also pointed out that the January 1970 enlistment RME showed hearing was normal in the left ear as did the September 1971 RME. Currently, the Veteran exhibited mild hearing loss at 4000 Hertz only; there was no hearing loss for VA purposes. 

The Board finds the November 2015 VA examination report to be the most probative evidence in the file. The May 2014 report is confusing and contradictory. The private audiometric results the Veteran sent in do not show a bilateral hearing loss disability for VA purposes under § 3.385. As the November 2015 VA examiner explained, and consistent with the overall audiometric results in the file, the Veteran does not have a current bilateral hearing loss disability for VA purposes. The file was reviewed, correct facts were cited, the Veteran was tested as directed by §3.385, and an opinion supported with sound rationale was given. See Nieves-Rodriguez, 22 Vet. App. 295. The November 2015 report is assigned great weight. 

As the Veteran does not have a current disability for VA purposes, a discussion of the presumption of aggravation is unnecessary. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. In any case, there was can be no increase in severity in service where the Veteran does not now have a hearing loss disability. Brammer, 3 Vet. App. 223; McKinney, 2016 WL 932820 at *6. 

The Board finds that a clear preponderance of the evidence is against a finding that the Veteran has chronic hearing loss that had its onset during active duty service or is otherwise related to active duty; the current disability element of the claim is missing. Shedden, 381 F.3d at 1167. There is also no competent and credible evidence of hearing loss within the first post-service year. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 
	

ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


